DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 7/25/2022 has been entered. Claims 1-20 remain pending in the application and rejected.

Response to Arguments
Applicant’s arguments on pages 9-10 with respect to claims 1, 10 and 19 have been considered but are moot upon a further consideration and a new ground of rejection made under 35 U.S.C. 102(a)(1) as being anticipated by Jin (Xin Jin et al., NetCache: Balancing Key-Value Stores with Fast In-Network Caching, SOSP '17: Proceedings of the 26th Symposium on Operating Systems Principles, October 2017, pp 121–136).

Claim Rejections - 35 USC § 112
Regarding claim 19, claim elements “means for receiving cache metrics”, “means for updating the distributed cache metrics”, “means for allocating portions of the distributed cache”, and “means for sending at least one message” are limitations that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. Applicant may:
(a). Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
 (a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 20 is rejected for being dependent on claim 19.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin (Xin Jin et al., NetCache: Balancing Key-Value Stores with Fast In-Network Caching, SOSP '17: Proceedings of the 26th Symposium on Operating Systems Principles, October 2017, pp 121–136).

Regarding claims 1 and 10, Jin teaches a programmable switch (Jin, see abstract, presenting NetCache, a new key-value store architecture that leverages the power and flexibility of new-generation programmable switches to handle queries on hot items and balance the load across storage nodes), comprising:
a plurality of ports configured to communicate with a plurality of nodes including at least one node providing a cache accessible by other nodes (Jin, see figure 2, a ToR switch data plane located between a plurality of clients and high-performance storage servers, communicating packets therebetween); and
circuitry configured to:
inspect packets received via the plurality of ports to identify information related to the cache (Jin, see section 3. Netcache Overview on page 124, The switch is the core component of NetCache. It is responsible for implementing on-path caching for key-value items and routing packets using standard L2/L3 protocols. The key-value cache module stores the hottest items);
determine, based on the identified information, one or more cache metrics for measuring usage of the cache by different applications accessing the cache (Jin, see section 1 on page 122 and section 3 on page 124, To identify hot items in the switch data plane, NetCache maintains counters for each cached key, and a heavy-hitter detector for uncached keys. The query statistics module provides key-access statistics to the controller for cache updates (§4.4.3). This is critical for enabling NetCache to handle dynamic workloads where the popularity of each key changes over time. It contains (i) per-key counters for the cached items and (ii) a heavy hitter (HH) detector to identify hot keys not present in the cache); and
allocate at least a portion of the cache to at least one application executed by at least one of the plurality of nodes based on the determined one or more cache metrics (Jin, see section 2 on page 124, , we are able to (i) program the switch parser to identify custom packet formats (e.g., containing custom fields for keys and values), (ii) program the on-chip memory to store custom state (e.g., store hot items and query statistics), and (iii) program the switch tables to perform custom actions (e.g., copy values from onchip memory to packets and detect heavy hitters)).

Regarding claims 2 and 11, Jin teaches wherein the identified information includes at least one of a port number indicating an application accessing the cache, a priority tag, an operation code indicating an operation to be performed in the cache, an indication of a cache hit or a cache miss being returned to an application, and a data size (Jin, see section 4.4.3 on page 128, The query statistics module contains three major components (Figure 7): (i) a per-key counter array to keep query frequency of each cached item, (ii) a Count-Min sketch [12] to detect hot queries for uncached items, and (iii) a Bloom filter [8] that removes duplicate hot key reports (to reduce controller load)).

Regarding claims 3 and 12, Jin teaches wherein the determined one or more cache metrics include at least one of a priority associated with an application, write-to-read ratios or read-to-write ratios for different applications accessing the cache, memory bandwidths for different applications accessing the cache, indications of cache usage by different applications accessing the cache, and indications for cache hit rates or cache miss rates for different applications accessing the cache (Jin, see section 4.4.3 on page 128, The query statistics module contains three major components (Figure 7): (i) a per-key counter array to keep query frequency of each cached item, (ii) a Count-Min sketch [12] to detect hot queries for uncached items, and (iii) a Bloom filter [8] that removes duplicate hot key reports (to reduce controller load)).

Regarding claims 4 and 13, Jin teaches wherein the circuitry is further configured to:
determine that an application is no longer accessing the cache (Jin, see section 3 on page 124, The query statistics module provides key-access statistics to the controller for cache updates (§4.4.3)); and
redistribute a portion of the cache that was allocated to the application to one or more other applications (Jin, see section 3 on page 124, The query statistics module provides key-access statistics to the controller for cache updates (§4.4.3). This is critical for enabling NetCache to handle dynamic workloads where the popularity of each key changes over time).

Regarding claims 5 and 14, Jin teaches wherein the circuitry is further configured to send the determined one or more cache metrics to a network controller to update network cache metrics received by the network controller from a plurality of programmable switches for different caches shared on a network (Jin, see fig. 4 and section 4.3 on page 126, To cope with dynamic workloads, the controller frequently updates the cache with the hottest keys).

Regarding claims 6 and 15, Jin teaches wherein the circuitry is further configured to send the determined one or more cache metrics to a different programmable switch to update cache metrics determined by the different programmable switch (Jin, see fig. 4 and section 4.3 on page 126, To cope with dynamic workloads, the controller frequently updates the cache with the hottest keys).

Regarding claims 7 and 16, Jin teaches wherein the circuitry is further configured to:
update the one or more cache metrics based on new information identified in new packets received via the plurality of ports (Jin, see section 4.2 on page 125, . By counting queries with uncached keys, the HH detector only reports new popular keys not in the cache, which saves both the memory consumption in the switch for HH detection and the computation in the controller for cache updates); and
adjust the allocation of the at least a portion of the cache to the at least one application based on the updated one or more cache metrics (Jin, see section 4.2 on page 125, The query is then forwarded to the corresponding storage server, which processes the query and sends the reply back to the client).

Regarding claims 8 and 17, Jin teaches wherein the at least one application is executed by multiple nodes (Jin, see section 3. Netcache Overview on page 125, NetCache provides a client library that applications can use to access the key-value store. It translates API calls to NetCache query packets and also generates replies for applications).

Regarding claims 9 and 18, Jin teaches wherein the programmable switch is an aggregated switch or a Top of Rack (ToR) switch (Jin, see section 1. Introduction on page 122, We only need to program the ToR switch to add the NetCache functionality).

Regarding claim 19, Jin teaches a network controller for a network including a distributed cache formed of a plurality of caches at a plurality of nodes on the network (Jin, see section 3 on page 124, The controller is primarily responsible for updating the cache with hot items (§4.3)), the network controller comprising:
at least one memory configured to store distributed cache metrics for the distributed cache, wherein the distributed cache metrics are for different applications that access the distributed cache (Jin, see section 3. Netcache Overview on page 124, The switch is the core component of NetCache. It is responsible for implementing on-path caching for key-value items and routing packets using standard L2/L3 protocols. The key-value cache module stores the hottest items);
an interface configured to communicate with a plurality of programmable switches (Jin, see figure 2, a ToR switch data plane located between a plurality of clients and high-performance storage servers, communicating packets therebetween); and
means for:
receiving cache metrics from the plurality of programmable switches for the plurality of caches (Jin, see section 3. Netcache Overview on page 124, The switch is the core component of NetCache. It is responsible for implementing on-path caching for key-value items and routing packets using standard L2/L3 protocols. The key-value cache module stores the hottest items), wherein the received cache metrics are determined by the plurality of programmable switches for measuring usage of the distributed cache by different applications that access the distributed cache (Jin, see section 1 on page 122 and section 3 on page 124, To identify hot items in the switch data plane, NetCache maintains counters for each cached key, and a heavy-hitter detector for uncached keys. The query statistics module provides key-access statistics to the controller for cache updates (§4.4.3). This is critical for enabling NetCache to handle dynamic workloads where the popularity of each key changes over time. It contains (i) per-key counters for the cached items and (ii) a heavy hitter (HH) detector to identify hot keys not present in the cache);
updating the distributed cache metrics based on the received cache metrics (Jin, see section 4.3 on page 126, To cope with dynamic workloads, the controller frequently updates the cache with the hottest keys);
allocating portions of the distributed cache to the different applications based on the updated distributed cache metrics (Jin, see section 2 on page 124, , we are able to (i) program the switch parser to identify custom packet formats (e.g., containing custom fields for keys and values), (ii) program the on-chip memory to store custom state (e.g., store hot items and query statistics), and (iii) program the switch tables to perform custom actions (e.g., copy values from onchip memory to packets and detect heavy hitters)); and
sending at least one message to at least one programmable switch of the plurality of programmable switches indicating an adjustment to the allocation of a cache of the plurality of caches based on the allocation of the portions of the distributed cache (Jin, see section 4.3 on page 126, To guarantee cache coherence during cache updates, when the controller is inserting a key to the cache, write queries to this key are blocked at the storage servers until the insertion is finished, which is the same as handling write queries to cached items).

Regarding claim 20, Jin teaches wherein the distributed cache metrics include at least one of a priority associated with an application, write-to-read ratios or read-to-write ratios for the different applications accessing the distributed cache, memory bandwidths for the different applications accessing the distributed cache, indications of cache usage by different applications accessing the distributed cache, and indications of cache hit rates or cache miss rates for the different applications accessing the distributed cache (Jin, see section 4.4.3 on page 128, The query statistics module contains three major components (Figure 7): (i) a per-key counter array to keep query frequency of each cached item, (ii) a Count-Min sketch [12] to detect hot queries for uncached items, and (iii) a Bloom filter [8] that removes duplicate hot key reports (to reduce controller load)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619. The examiner can normally be reached Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R. Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG G KIM/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443